PD-0072-15
                                                                                   COURT OF CRIMINAL APPEALS
                                                                                                    AUSTIN, TEXAS
                                                                                   Transmitted 5/1/2015 11:09:20 AM
 May 1, 2015                                                                         Accepted 5/1/2015 11:43:40 AM
                          IN THE COURT OF CRIMINAL APPEALS                                           ABEL ACOSTA
                                                                                                             CLERK


JAMES LEMMING                                          '   APPEALED FROM THE
         Appellant                                     COURT OF APPEALS, 6th DISTRICT

V.                                                     '    CCA NO. PD-0072-15
                                                       CASE NO. 06-13-00264-CR
                                                       TRIAL COURT NO. 41799-B
THE STATE OF TEXAS
           Appellee                                    '       STATE OF TEXAS



                           NOTICE OF REPRESENTATION
                  REGARDING PETITION FOR DISCRETIONARY REVIEW



TO THE HONORABLE COURT OF APPEALS:

        I, CLEMENT DUNN, Attorney for the Appellant, respectfully submits the following:

        In response to the letter dated, April 22, 2015, please accept this letter as notice of

representation for Appellant, James Edward Lemming in the Court of Criminal Appeals

regarding the Petition for Discretionary Review.



                                                               RESPECTFULLY SUBMITTED,


                                                                __/s/Clement Dunn___________
                                                               Attorney for Appellant
                                                               140 E. Tyler Street, Suite 240
                                                               Longview, TX 75601
                                                               (903) 753-7071 Fax (903) 753-8783
                                                               State Bar # 06249300
                               CERTIFICATE OF SERVICE

       As Attorney of Record for Defendant, I do hereby Certify that a true and correct copy of

the above and foregoing document was this date provided to the Attorney for the State.

       Date: 05-01-15


                                                   __/s/ Clement Dunn_______________
                                                   Attorney for Appellant